  Case 1:19-cv-02234-RGA Document 1 Filed 12/05/19 Page 1 of 11 PageID #: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 JORDAN ROSENBLATT, Individually and                 )
 On Behalf of All Others Similarly Situated,         )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 CARBONITE, INC., STEVE MUNFORD,                     )   CLASS ACTION
 LINDA CONNLY, SCOTT DANIELS,                        )
 DAVID FRIEND, CHARLES KANE, TODD                    )
 KRASNOW, MARINA LEVINSON, OPEN                      )
 TEXT CORPORATION, and CORAL                         )
 MERGER SUB INC.,                                    )
                                                     )
                         Defendants.                 )

   COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on November 11, 2019

(the “Proposed Transaction”), pursuant to which Carbonite, Inc. (“Carbonite” or the “Company”)

will be acquired Open Text Corporation (“Parent”) and Violet Coral Merger Sub Inc. (“Merger

Sub,” and together with Parent, “Open Text”).

       2.      On November 10, 2019, Carbonite’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Open Text. Pursuant to the terms of the Merger Agreement, Merger Sub

commenced a tender offer (the “Tender Offer”) to purchase all of Carbonite’s outstanding common

stock for $23.00 in cash per share. The Tender Offer is set to expire on December 23, 2019.
  Case 1:19-cv-02234-RGA Document 1 Filed 12/05/19 Page 2 of 11 PageID #: 2



       3.      On November 25, 2019, defendants filed a Solicitation/Recommendation Statement

(the “Solicitation Statement”) with the United States Securities and Exchange Commission

(“SEC”) in connection with the Proposed Transaction.

       4.      The Solicitation Statement omits material information with respect to the Proposed

Transaction, which renders the Solicitation Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(e), 14(d), and 20(a) of the Securities Exchange

Act of 1934 (the “1934 Act”) in connection with the Solicitation Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(e), 14(d), and 20(a) of the

1934 Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Carbonite common stock.

       9.      Defendant Carbonite is a Delaware corporation and maintains its principal

executive offices at Two Avenue de Lafayette, Boston, Massachusetts 02111.               Carbonite’s

common stock is traded on the NASDAQ Global Select Market under the ticker symbol “CARB.”




                                                  2
  Case 1:19-cv-02234-RGA Document 1 Filed 12/05/19 Page 3 of 11 PageID #: 3



       10.     Defendant Steve Munford is Interim Chief Executive Officer, President, and

Executive Chairman of the Board of the Company.

       11.     Defendant Linda Connly is a director of the Company.

       12.     Defendant Scott Daniels is a director of the Company.

       13.     Defendant David Friend is co-founder and a director of the Company.

       14.     Defendant Charles Kane is a director of the Company.

       15.     Defendant Todd Krasnow is a director of the Company.

       16.     Defendant Marina Levinson is a director of the Company.

       17.     The defendants identified in paragraphs 10 through 16 are collectively referred to

herein as the “Individual Defendants.”

       18.     Defendant Parent is a Canadian corporation and a party to the Merger Agreement.

       19.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       20.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Carbonite (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       21.     This action is properly maintainable as a class action.

       22.     The Class is so numerous that joinder of all members is impracticable. As of

November 8, 2019, there were approximately 35,012,030 shares of Carbonite common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.




                                                  3
  Case 1:19-cv-02234-RGA Document 1 Filed 12/05/19 Page 4 of 11 PageID #: 4



        23.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        24.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        25.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        26.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        27.     Carbonite provides a Data Protection Platform for businesses, including backup,

disaster recovery, high availability, and workload migration technology.

        28.     The Carbonite Data Protection Platform supports businesses on a global scale with

secure cloud infrastructure.




                                                 4
  Case 1:19-cv-02234-RGA Document 1 Filed 12/05/19 Page 5 of 11 PageID #: 5



       29.     On November 10, 2019, Carbonite’s Board caused the Company to enter into the

Merger Agreement with Open Text.

       30.     Pursuant to the terms of the Merger Agreement, Merger Sub commenced the

Tender Offer to acquire all of Carbonite’s outstanding common stock for $23.00 in cash per share.

       31.     According to the press release announcing the Proposed Transaction:

       Carbonite, Inc. (NASDAQ: CARB), a global leader in data protection and
       cybersecurity, today announced that it has entered into a definitive agreement to be
       acquired by OpenTextTM (NASDAQ: OTEX, TSX:OTEX), a market leader in
       Enterprise Information Management software and solutions, for $23.00 per
       Carbonite share in cash. The transaction values Carbonite at an enterprise value of
       approximately $1.42 billion and represents a 78% premium to Carbonite’s
       unaffected closing stock price on September 5, 2019, the last trading day before a
       media report was published speculating about a potential sale process. . . .

       The transaction is subject to customary closing conditions, including the tender of
       a majority of the outstanding shares of Carbonite common stock and regulatory
       approvals.

       J.P. Morgan Securities LLC acted as financial advisor to Carbonite, and Skadden,
       Arps, Slate, Meagher & Flom LLP acted as legal advisor.

The Solicitation Statement Omits Material Information, Rendering It False and Misleading

       32.     Defendants filed the Solicitation Statement with the SEC in connection with the

Proposed Transaction.

       33.     As set forth below, the Solicitation Statement omits material information with

respect to the Proposed Transaction, which renders the Solicitation Statement false and misleading.

       34.     First, the Solicitation Statement omits material information regarding the

Company’s financial projections.

       35.     The Solicitation Statement fails to disclose, for each set of projections: (i) all line

items used to calculate (a) Adjusted EBITDA and (b) unlevered free cash flow; and (ii) a

reconciliation of all non-GAAP to GAAP metrics.




                                                 5
  Case 1:19-cv-02234-RGA Document 1 Filed 12/05/19 Page 6 of 11 PageID #: 6



        36.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

        37.     Second, the Solicitation Statement omits material information regarding the

analyses performed by the Company’s financial advisor in connection with the Proposed

Transaction, J.P. Morgan Securities LLC (“JPM”).

        38.     With respect to JPM’s Discounted Cash Flow Analysis, the Solicitation Statement

fails to disclose: (i) all line items used to calculate unlevered free cash flow; (ii) the terminal values

for Carbonite; (iii) the individual inputs and assumptions underlying the discount rate range of

9.0% to 11.0% and the perpetual growth rates ranging from 0.0% to 1.0%; and (iv) the number of

fully diluted shares of Carbonite common stock outstanding.

        39.     With respect to JPM’s Analyst Price Targets analysis, the Solicitation Statement

fails to disclose: (i) the price targets observed by JPM in the analysis; and (ii) the sources thereof.

        40.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

        41.     The omission of the above-referenced material information renders the Solicitation

Statement false and misleading, including, inter alia, the following section of the Solicitation

Statement: The Solicitation or Recommendation.

        42.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.




                                                    6
  Case 1:19-cv-02234-RGA Document 1 Filed 12/05/19 Page 7 of 11 PageID #: 7



                                             COUNT I

          (Claim for Violation of Section 14(e) of the 1934 Act Against Defendants)

       43.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       44.     Section 14(e) of the 1934 Act states, in relevant part, that:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       45.     Defendants disseminated the misleading Solicitation Statement, which contained

statements that, in violation of Section 14(e) of the 1934 Act, in light of the circumstances under

which they were made, omitted to state material facts necessary to make the statements therein not

misleading.

       46.     The Solicitation Statement was prepared, reviewed, and/or disseminated by

defendants.

       47.     The Solicitation Statement misrepresented and/or omitted material facts in

connection with the Proposed Transaction as set forth above.

       48.     By virtue of their positions within the Company and/or roles in the process and the

preparation of the Solicitation Statement, defendants were aware of this information and their duty

to disclose this information in the Solicitation Statement.

       49.     The omissions in the Solicitation Statement are material in that a reasonable

shareholder will consider them important in deciding whether to tender their shares in connection

with the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available.

       50.     Defendants knowingly or with deliberate recklessness omitted the material

information identified above in the Solicitation Statement, causing statements therein to be



                                                  7
  Case 1:19-cv-02234-RGA Document 1 Filed 12/05/19 Page 8 of 11 PageID #: 8



materially incomplete and misleading.

       51.     By reason of the foregoing, defendants violated Section 14(e) of the 1934 Act.

       52.     Because of the false and misleading statements in the Solicitation Statement,

plaintiff and the Class are threatened with irreparable harm.

       53.     Plaintiff and the Class have no adequate remedy at law.

                                            COUNT II

              (Claim for Violation of 14(d) of the 1934 Act Against Defendants)

       54.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       55.     Section 14(d)(4) of the 1934 Act states:

       Any solicitation or recommendation to the holders of such a security to accept or
       reject a tender offer or request or invitation for tenders shall be made in accordance
       with such rules and regulations as the Commission may prescribe as necessary or
       appropriate in the public interest or for the protection of investors.

       56.     Rule 14d-9(d) states, in relevant part:

       Any solicitation or recommendation to holders of a class of securities referred to in
       section 14(d)(1) of the Act with respect to a tender offer for such securities shall
       include the name of the person making such solicitation or recommendation and
       the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
       or a fair and adequate summary thereof[.]

Item 8 requires that directors must “furnish such additional information, if any, as may be

necessary to make the required statements, in light of the circumstances under which they are

made, not materially misleading.”

       57.     The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits the material facts set forth above, which renders the Solicitation Statement false and/or

misleading.

       58.     Defendants knowingly or with deliberate recklessness omitted the material

information set forth above, causing statements therein to be materially incomplete and



                                                  8
  Case 1:19-cv-02234-RGA Document 1 Filed 12/05/19 Page 9 of 11 PageID #: 9



misleading.

       59.     The omissions in the Solicitation Statement are material to plaintiff and the Class,

and they will be deprived of their entitlement to make a fully informed decision with respect to the

Proposed Transaction if such misrepresentations and omissions are not corrected prior to the

expiration of the tender offer.

       60.     Plaintiff and the Class have no adequate remedy at law.

                                            COUNT III

                      (Claim for Violation of Section 20(a) of the 1934 Act
                       Against the Individual Defendants and Open Text)

       61.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       62.     The Individual Defendants and Open Text acted as controlling persons of Carbonite

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as directors of Carbonite and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Solicitation Statement filed with the

SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       63.     Each of the Individual Defendants and Open Text was provided with or had

unlimited access to copies of the Solicitation Statement alleged by plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause them to be corrected.

       64.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged



                                                  9
 Case 1:19-cv-02234-RGA Document 1 Filed 12/05/19 Page 10 of 11 PageID #: 10



herein, and exercised the same.         The Solicitation Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly connected with and involved in the making of the Solicitation Statement.

       65.     Open Text also had direct supervisory control over the composition of the

Solicitation Statement and the information disclosed therein, as well as the information that was

omitted and/or misrepresented in the Solicitation Statement.

       66.     By virtue of the foregoing, the Individual Defendants and Open Text violated

Section 20(a) of the 1934 Act.

       67.     As set forth above, the Individual Defendants and Open Text had the ability to

exercise control over and did control a person or persons who have each violated Section 14(e) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act.

       68.     As a direct and proximate result of defendants’ conduct, plaintiff and the Class are

threatened with irreparable harm.

       69.     Plaintiff and the Class have no adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Enjoining defendants and all persons acting in concert with them from proceeding

with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;




                                                10
 Case 1:19-cv-02234-RGA Document 1 Filed 12/05/19 Page 11 of 11 PageID #: 11



       C.      Directing the Individual Defendants to file a Solicitation Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(e), 14(d), and 20(a) of the 1934 Act,

as well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury.

 Dated: December 5, 2019                             RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                       Wilmington, DE 19801
 Richard A. Maniskas                                Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                    Facsimile: (302) 654-7530
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   11
